           Case 1:18-cr-00286-KMW
           Case 1:18-cr-0023G-K t.:w Document  40 Filed
                                     Docu ment 39       03/16/21 Page
                                                  Filed 03/05/21 Page 1 of 1
                                                                      1 of 1

                                                                                           C -~n NY
                                                                                       DOCUM ENT
                                                        Atto rneys at Law
                                                                                       ELECTRONICALLY FILED
                                                         445 Park Avenue
                                                 '-.·,,· York, New York 10022          DOC #:_ _ _ _-r--__,~-
                                                          (2 I 2)481 -1900
                                                                                       DA'l E FILED:     3 { t(;        f~I
Telesforo Del Valle,Jr.                                                                        mai : tdvesq@aol.com

Michael]. Sluka                                                                                  Fax. (212)481-4853
Lawrence D. Minasian


Lucas E. Andino                                                                                         Leticia Silva
William Cerbone                                                                                       Legal Assistant
Luis N. Colon
Hon . Robert A. Sackett
         of counsel
                                                        March 5, 2021

The Honorable Kimba M. \ 'ood
United States District Judge
                                                                                           MEMO ENDORSED
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-13 J2                                           Re:      USA v. Nelson Alba
                                                                            18 Cr. 286 (KMW)
Dear Judge Wood:

        Our office represc111   1
                                    '.   l r. ',:.,·   •n Alba in the above referenced matter.

       On September 26 , 2(1: S. \ l r . .-\ 11,a wns sentenced by your Honor to 21 months of
imprisonment and 24 mon th. o ! SupC' · ;sec.I Release.

       At the time Mr. A I h \\ :is f l ' le:. ,:d on bond, U. S. Pretrial Services took possession of his
U.S. Passport and later trn 11 sl~'1Tcd cw· ,dy of the passport to the Department of State.

       We respectfully requ"' t ::in Or, 1,'r fo r the Department of State to release to Mr. Nelson
Alba's Passport.
                                                                                                                 J      GrA/\-\(d-

        Thank you you're yo111· coll' id T:1tion to this matter.

                                                                            Respectfully submitted,
                                                                            ISi
                                                                            Telesforo Del Valle Jr., Esq.
                                                                            Attorney for Nelson Alba,
                                                                            Defendant


                                                                                SO ORDERED:
Cc:      A.U.S .A. Timothy C        ,Ju i. 1: •.                                                   N.Y., N.'f.   s/15/J.(
                                                                           / ~ Y)t,.              l<fr(l(,
                                                                                   KIMBA M. WOOD
                                                                                       U.S.D.J.
